Mr. Justice Cooper:
I dissent. To my mind the award indicates that the jury believed from the evidence that the plaintiff’s injuries were very severe and lasting. One physician, an eye and ear specialist, testified that “the tendency of all optic neuritis is to progression” and often results in “a permanent impairment to the vision of both eyes.” Another physician testified that he found that the plaintiff was a great deal below par mentally and physically; that “fracture of the skull, together with a concussion of the brain, have a tendency to lower the mentality of the patient and probably produce a form of insanity or epilepsy.” The defendant’s expert admitted that bleeding from the ears would indicate to him “a fracture of the skull or a severe concussion of the brain.” This evidence, in my opinion, amply supports the verdict and repels the thought that it was not the product of dispassionate minds. It may be that, in some instances, jurors, through miscalculation or departing from their oaths, have allowed excessive damages; but, if appellate courts may arbitrarily fix the amount of recovery with no better standard than the present case affords, they can only do so at the expense of judicial principles established as long ago as 1763 and still recognized by courts of great distinction.
In Huckle v. Money, 2 Wills. 205, Lord Chief Justice Pratt, a jurist of pre-eminent ability, declared that interfering with verdicts “would be laying aside juries.” Proceeding, he *409further remarked: “It is very dangerous for the judges to intermeddle in damages for torts; it must be a glaring case indeed of outrageous damages in tort, and which all mankind at first blush must think so, to induce a court to grant a new trial for excessive damages.”
This sound judicial utterance was expressly adopted by the supreme court of the United States in the case of Scott v. Donald, 165 U. S. 58, 41 L. Ed. 632, 17 Sup. Ct. Rep. 265.
The order of this court invites the plaintiff to infer that he must accept $12,500 less than the damages fixed by the jury, or submit to the expense and delay attendant upon another trial, and the added chance that the trial court and another jury may be influenced by the views expressed in the majority opinion.
My dissent is limited to the holding that the damages are excessive. With all else said in the opinion, I agree.